DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Priority
The Applicant’s claim for priority based upon Norwegian patent application 20161424 filed on September 7, 2016 is duly noted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 6, 2019 and December 24, 2020 have been considered by the examiner.

Objections
The specification is objected to due to informalities.  The URLs are presented in pages 1 and 2 of the specification submitted on March 9, 2019 are in violation of the approved content.  If the Applicant wishes to have the documents located at the URLs, they must be provided as non-patent literature along with an Information Disclosure Statement (IDS).  Appropriate corrections are required.

Allowable Subject Matter
Claims 5, 8, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The most similar art of record, Markus et al. [DE 10 2011 084 160], discloses a method for detecting broken rails (paragraph 0001), sensors connected to a monitored rail at discreet points which are used to record vibration behavior where the vibration creates sounds that are sensed by the connected rail sensors (paragraph 0008), a special rail vehicle which is designed as a measuring vehicle used for evaluating vibrations and oscillation behaviors of the monitored rail (paragraph 0011), and [a sensor used for detecting a time profile of a measurement signal where the sensor compares the measurement current time profile with a measurement at a different time profile (paragraph 0007).  However, no art of record discloses the use of cross-correlation events obtained into “exact”, “strong”, “medium”, “weak”, and “no”, a double checking is performed when obtained sensor values correlate to “medium” correlation prior to sending an alert, and an alert is sent in response to a “weak” or “no” correlation.


Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Markus et al. [DE 10 2011 084 160].

With regard to claim 1, Markus et al. meets the limitations of:
a railway track condition monitoring system for detecting a partial or complete disruption of a rail of the railway track [a method for detecting broken rails (paragraph 0001)]
a plurality of sensors installed on a rail of the track and spaced by a predetermined distance from each other, the sensors having respective signal acquisition and recording means for the acquisition and recording of an acoustic signal being generated by an approaching train and propagated by the rail or by a ground carrying the rail [sensors connected to a monitored rail at discreet points which are used to record vibration behavior where the vibration creates sounds that are sensed by the connected rail sensors (paragraph 0008)]
a signal transfer means for the transfer of an acquired and recorded signal to the passing train by wireless transfer at the time of passing of the train in proximity to sensors and a signal analyzing means for analysing transferred ones of the acquired and recorded signal on-board the passing train [a special rail vehicle which is designed as a measuring

means adapted to cross-correlating the signals from a first sensor (sn) and an adjacent second sensor (sn+m) and detecting the partial or complete disruption of a rail of the railway track [a sensor used for detecting a time profile of a measurement signal where the sensor compares the measurement current time profile with a measurement at a different time profile (paragraph 0007)]

With regard to claim 2, Markus et al. meets the limitation of:
the installed sensors are adapted to be stimulated by an acoustic stimulation passively generated by the approaching train collecting the data [vibration components of the structure-borne sound wave being registered by the connected track sensors (paragraph 0008)]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Markus et al. [DE 10 2011 084 160] in view of Maisons [U.S. Patent Publication 2008/0106973]

With regard to claim 3, Markus et al. meets the limitation of:
the installed sensors comprise means for recording the signal [sensors placed along a monitored rail used for recording vibration behavior (paragraph 0008)]
However, Markus et al. fails to disclose of recording the signal for a given programmed time period upon the signal exceeding a predefined noise level.  In the field of vibration monitoring systems, Maisons teaches:
recording the signal for a given programmed time period upon the signal exceeding a predefined noise level [a triggering event causing a receiver to record when a detected magnitude is greater than a selected threshold magnitude (paragraph 0052)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Markus et al. and Maisons to create a monitoring system for a railway where the sensors only record data when a detected vibration exceeds a present vibration 

With regard to claim 6, Markus et al. meets the limitation of:
the installed sensors comprise means for recording the signal [sensors placed along a monitored rail used for recording vibration behavior (paragraph 0008)]
However, Markus et al. fails to disclose of recording the signal for a given programmed time period upon the signal exceeding predefined noise level.  In the field of vibration monitoring systems, Maisons teaches:
recording the signal for a given programmed time period upon the signal exceeding predefined noise level  [a triggering event causing a receiver to record when a detected magnitude is greater than a selected threshold magnitude for a set period of time (paragraph 0052)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Markus et al. and Maisons to create a monitoring system for a railway where the sensors only record data for a set period of time when a detected vibration exceeds a present vibration threshold in order to aid in determining if a rail failure exists wherein the motivation to combine is to determine the existence of a broken rail (Markus et al. paragraph 0001).

	With regard to claim 7, Markus et al. meets the limitation of:
the signal analyzing means is adapted to analyse a recorded start of the signal to derive therefrom rail breakage information indicating a rail discontinuity [a special rail vehicle 
However, Markus et al. fails to disclose of signal acquisition and recording means adapted to identify a start of the signal and to record the start of the signal.  In the field of vibration monitoring systems, Maisons teaches:
signal acquisition and recording means is adapted to identify a start of the signal and to record the start of the signal [a triggering event causing a receiver to record when a detected magnitude is greater than a selected threshold magnitude (paragraph 0052)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Markus et al. and Maisons to create a monitoring system for a railway where the sensors only record data when a detected vibration exceeds a present vibration threshold in order to aid in determining if a rail failure exists wherein the motivation to combine is to determine the existence of a broken rail (Markus et al. paragraph 0001).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication 2003/0187605 to Mathews, Jr. et al. discloses a method and apparatus for detecting hot rail car surfaces.
U.S. Patent Publication 2006/0076461 to DeRose et al. discloses a system and method for self powered wayside railway signaling and sensing.
U.S. Patent Publication 2004/0261533 to Davenport et al. discloses a rail and train monitoring system and method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689